 



Exhibit 10.67
AMENDMENT AGREEMENT
     THIS AMENDMENT AGREEMENT (this “Amendment”) is made and entered into as of
the 5th day of December, 2006, by and between MEDCATH CORPORATION, a Delaware
corporation (the “Company”), and JAMES E. HARRIS (the “Executive”).
STATEMENT OF PURPOSE
     The Company and the Executive are parties to an Amended and Restated
Employment Agreement dated September 30, 2005, as amended by a First Amendment
thereto dated September 1, 2006 (the “Employment Agreement”). The Employment
Agreement provides that the Executive is entitled to certain severance payments
in the event of the Executive’s termination prior to or following a “Change in
Control” of the Company. The Company and the Executive have also entered into
equity award agreements (collectively, the “Grant Agreements”) which granted the
Executive stock options and restricted stock awards under the Company’s equity
incentive plans. The Grant Agreements provide that the stock options and awards
will become fully vested, exercisable and free of any resale restrictions upon a
“Change in Control” of the Company. The Employment Agreement and the Grant
Agreements currently include in the definition of “Change in Control” a sale of
voting control in the Company by Kohlberg Kravis Roberts & Co., LLC (“KKR”) or
Welsh, Carson, Anderson & Stowe VII, L.P. (“WCAS”) or any their affiliates.
     On November 3, 2006, KKR, WCAS and their affiliates completed a secondary
offering of a portion of the shares of common stock held by them, and as a
result, they ceased to own voting control of the Company. The Company and the
Executive desire to amend the definition of “Change in Control” in the
Employment Agreement and the Grant Agreements to make it clear that a “Change in
Control” will occur if any person (other than KKR, WCAS and their affiliates)
acquires voting control of the Company, whether or not the acquisition of such
voting control results from a sale of Company stock by KKR, WCAS or their
affiliates.
     NOW, THEREFORE, the Company and the Executive hereby agree that the
definition of “Change in Control” in the Employment Agreement and the Grant
Agreements is amended effective as of the date hereof to read as follows:
          “For purposes of this Agreement, “Change in Control” means:
     (i) Sales of all or substantially all of the assets of the Company, MedCath
Holdings Corp. or MedCath Incorporated to an individual, partnership,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity (a “Person”)
who is not an affiliate of Kohlberg Kravis Roberts & Co., LLC (“KKR”) or Welsh,
Carson, Anderson & Stowe, VII, L.P. (“WCAS” and together with KKR, the
“Partnerships”);
     (ii) Any “person” or “group” (as such terms are used in Section 13(d) or
14(d) of the Securities Exchange Act of 1934 and the rules thereunder) other
than either of the Partnerships acquires and becomes the

 



--------------------------------------------------------------------------------



 



“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 50% or more of the voting
stock of the Company, MedCath Holdings Corp. or MedCath Incorporated; or
     (iii) A merger or consolidation of the Company, MedCath Holdings Corp. or
MedCath Incorporated into another Person which is not an affiliate of either of
the Partnerships;
provided, however, that in the event that the Company, MedCath Holdings Corp. or
MedCath Incorporated is merged with another company controlled by either of the
Partnerships or their affiliates and, if the chief executive officer of the
surviving entity (or the ultimate parent) is not a person who has held the
position of chief executive officer of the Company for at least six months, such
an event shall be deemed a Change in Control.”
     Except as expressly or by necessary implication amended hereby, the
Employment Agreement and the Grant Agreements shall continue in full force and
effect.
     IN WITNESS WHEREOF, the Company and the Executive have caused this
Amendment to be executed as of the day and year first above written.

            MEDCATH CORPORATION
      By:   /s/ O. EDWIN FRENCH        O. Edwin French, President             
EXECUTIVE       /s/ JAMES E. HARRIS        James E. Harris     

2 